DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Applicant response filed on September 21, 2020.  The application contains claims 1-14, 16-20, all examined and rejected.
First Action Final
This first action after the Applicant’s request for continued examination (“RCE”) is made final for the following reasons. The claims of an application for which an RCE has been filed may be finally rejected when all the amended claims (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 C.F.R. § 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE. MPEP § 706.07(b). Here, the phrase “patentably indistinct” has the same meaning as it does for a restriction under 37 C.F.R. § 1.145, i.e., the difference between the old claims and the amended claims is such that “restriction [between the old and new claims] under 37 C.F.R. § 1.145 would not have been proper.” MPEP § 706.07(b).
In this case, the claims in the present amendment is identical to the claims prior to the amendment. There is no changes submitted by the Applicant to the claims that were previously presented and rejected.
Accordingly, since the amendment is identical to the claims prior to the amendment, and since would have been properly finally rejected on the grounds and art 

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 14, and 17-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bi (US Pub. No. 2015/0160855 A1; Filing date 12/10/2013; Published date 6/11/2015). 

Regarding claim 1, Bi teaches a mobile device configured to display a virtual keyboard on a touchscreen display (Bi, Fig. 1, paragraph [0019-0020], device 10 displays a virtual keyboard on a touchscreen display), the virtual keyboard comprising:
a plurality of virtual keys defining a target area for receiving user input (Bi, Fig. 1, paragraph [0028], keyboard 16B comprises multiple virtual keys), wherein the plurality of virtual keys includes: 
a representation of a first alphanumeric character displayed within the target area (Bi, Fig. 1, paragraph [0028], [0032], a virtual key can include an alphanumeric character “T”);
a plurality of predicted word selection areas corresponding to the first alphanumeric character within the target area (Bi, Fig. 1, 6B, paragraph [0051], a virtual key can include predicted word selection areas such as 32A/32B/32C of Fig. 1); and   
a representation of a predicted word displayed within one of the predicted word selection areas (Bi, Fig. 1, paragraph [0048], a representation (tion) of a predicted word (nation) can be displayed in the predicted word selection areas),
wherein when a user directly selects the one of the predicted word selection areas the predicted word is selected (Bi, Fig. 1, paragraph [0051], users can select a predicted word);
wherein the representation of the predicted word is proximate to the representation of the first alphanumeric character and does not extend over the representation of a second alphanumeric character (Bi, Fig. 1, paragraph [0052], the predicted words are displayed next to the alphanumeric character “T” and they do not extend over a second alphanumeric character “W”); and 
wherein the representation of the predicted word includes the alphanumeric character (Bi, Fig. 1, paragraph [0051], the predicted words all include the alphanumeric character “T”).

Regarding claim 2, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the predicted word is selected based on predetermined criteria related to likelihood of user selection (Bi, paragraph [0048], the predicted words are selected based on the likelihood of a user selection). 

Regarding claim 3, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the predicted word includes any one of a proper word, an acronym, or a user defined term (Bi, Fig. 1, paragraph [0048], the predicted words can be a proper word such as “nation”). 

Regarding claim 4, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the virtual keys include a plurality of predicted words displayed within the target area, each of the plurality of predicted words including corresponding predicted word selection areas (Bi, Fig. 1, 6B, paragraph [0051], [0135], a virtual key can include multiple predicted word selection areas such as 32A/32B/32C in its target area for user selection). 

Regarding claim 5, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the alphanumeric character has an alphanumeric selection area, and when the user selects the WO 2017/075710 PCT/CA2016/051281-21 -alphanumeric selection area the predicted word is updated to include the alphanumeric character (Bi, Fig. 1, paragraph [0046-0047], the predicted word is updated to include letter “t” when the alphanumeric character “T” is selected in addition to “N” and “A”). 

Regarding claim 6, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the at least one predicted word is located left and below the representation of the alphanumeric character, or right and below the representation of the alphanumeric character (Bi, Fig. 1, 6B, paragraph [0048], [0051], the representation of a predicted word such as 32A/32B/32C are displayed left and below the representation of the alphanumeric character “T”). 

Regarding claim 7, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the predicted word is justified left, right, or centered within the virtual key based on the position of the virtual keyboard on the touchscreen display (Bi, Fig. 6C, paragraph [0137-0138], the representation of the predicted words can be centered justified with the target area of “T”).  

Regarding claim 8, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the representation of the at least one predicted word overlays the target area (Bi, Fig. 6B, paragraph [0135], the representation of the predicted words can overlay the target area of “T”). 

Regarding claim 14, Bi teaches the mobile device of claim 1 above. Bi also teaches wherein the virtual keyboard further includes a spacebar (Bi, Fig. 1, paragraph [0025], [0032], the virtual keyboard 16B can include a spacebar). 

Claim 17 is a method claim similar in scope to the device claim 1. Therefore, claim 17 is rejected for the same reason as method claim 1.

Regarding claim 18, Bi teaches the mobile device of claim 17 above. Bi also teaches wherein the direct selection of the predicted word includes the user tapping the predicted word selection area (Bi, Fig. 1, paragraph [0028], [0051], tap gesture can be used to select predicted word selection areas 32A/32B/32C).WO 2017/075710 PCT/CA2016/051281- 23 – 

Regarding claim 19, Bi teaches the mobile device of claim 17 above. Bi also teaches further comprising determining new predicted words based on the received input (Bi, paragraph [0046-0047], new predicted words such as nation/national are determined based on the user’s input of selecting “T” in addition to “N” and “A”). 

Regarding claim 20, Bi teaches the mobile device of claim 19 above. Bi also teaches further comprising displaying a revised virtual keyboard including the new predicted words (Bi, Fig. 1, paragraph [0048-0049], a revised keyboard including the determined new predicted words are displayed in the GUI).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Newsroom (Apple Press Release; Release date 9/9/2015).

Regarding claim 9, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the touchscreen display has a diagonal length of 5 to 25 inches.
However, Newsroom teaches wherein the touchscreen display has a diagonal length of 5 to 25 inches (Newsroom, BOX 1, the touchscreen display of iPad Pro is 12.9 inches in diagonal, within the range of 5 to 25 inches). 
Bi teaches tablet computers can have touchscreen for display and input, no specific information about the diagonal size of the touchscreen is disclosed. Newsroom teaches a specific tablet with a touchscreen of 12.9 inches in diagonal, which is within the range of 5 to 25 inches as claimed. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tablet as taught by Newsroom for the tablet device of Bi. Newsroom and Bi are analogous art related to mobile device with touchscreen for display and input. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a large touchscreen to improve productivity and user experience, but still light to carry around (Newsroom, BOX 1, 2). 

Regarding claim 10, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the touchscreen display has a diagonal length of 12.9 inches.  
However, Newsroom teaches wherein the touchscreen display has a diagonal length of 12.9 inches (Newsroom, BOX 1, the touchscreen display of iPad Pro is 12.9 inches in diagonal).
Bi teaches tablet computers can have touchscreen for display and input, no specific information about the diagonal size of the touchscreen is disclosed. Newsroom teaches a specific tablet with a touchscreen of 12.9 inches in diagonal as claimed. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the tablet as taught by Newsroom for the tablet device of Bi. Newsroom and Bi are analogous art related to mobile device with touchscreen for display and input. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a large touchscreen to improve productivity and user experience, but still light to carry around (Newsroom, BOX 1, 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Akkok (US Pub. No. 2014/0078065 A1; Filing date 9/15/2012; Published date 3/20/2014).

Regarding claim 11, Bi teaches the mobile device of claim 1 above. Bi also teaches a keyboard without representations of predicted words such as QWERTY keyboard layout can be used in a GUI (Bi, paragraph [0032]).
Bi may not explicitly teach every aspect of wherein the virtual keyboard further includes a switch virtual key for changing the display of the virtual keyboard to a keyboard without representations of predicted words.  
However, Akkok teaches wherein the virtual keyboard further includes a switch virtual key for changing the display of the virtual keyboard to a keyboard without representations of predicted words (Akkok, Fig. 9, paragraph [0026], a switch virtual key (specific key 10) to change the display of a virtual keyboard with prediction to a standard keyboard (without prediction) can be included in a virtual keyboard).
Bi teaches mobile devices can have virtual keyboards with and without prediction. Akkok further teaches a virtual key to switch keyboard format can be included in a virtual keyboard. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a virtual key to switch keyboard as taught by Akkok to improve the device of Bi. Akkok and Bi are analogous art related to mobile device with different virtual keyboards. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide a convenient way for users to quickly switch to the virtual keyboard as needed (Akkok, paragraph [0003]). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Goldsmith et al. (US Pub. No. 2009/0295737 A1; Filing date 7/2/2008; Published date 12/3/2009).

Regarding claim 12, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the virtual keyboard further includes a new prediction virtual key for changing the representations of the predicted words to different predicted words.  
However, Goldsmith teaches wherein the virtual keyboard further includes a new prediction virtual key for changing the representations of the predicted words to different predicted words (Goldsmith, Fig. 3B, paragraph [0057], a virtual key 309  to change the display of the representations of the predicted words to different predicted words can be included in a virtual keyboard).
Bi teaches mobile devices can have virtual keyboards with and without prediction. Goldsmith further teaches a virtual key to change the display of the representations of the predicted words to different predicted words. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a virtual key to change the display of the representations of the predicted words to different predicted words as taught by Goldsmith to improve the device of Bi. Goldsmith and Bi are analogous art related to mobile device using virtual keyboard with prediction. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide an efficient way for users to locate the desired prediction on a limited size virtual keyboard (Goldsmith, paragraph [0005-0006]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Griffin et al. (US Pub. No. 2011/0083110 A1; Filing date 10/7/2009; Published date 4/7/2011).

Regarding claim 13, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the representation of the predicted word includes a bolded representation of the alphanumeric character. WO 2017/075710 PCT/CA2016/051281- 22 – 
However, Griffin teaches wherein the representation of the predicted word includes a bolded representation of the alphanumeric character (Griffin, Fig. 9, paragraph [0039], [0046], the representation of a word can include a bolded representation of a selected alphanumeric character).
Bi teaches mobile devices can have a virtual keyboards with prediction for text entry. Griffin further teaches a word can have a selected alphanumeric character highlighted. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of using a bolded representation of a selected alphanumeric character in a word as taught by Griffin to improve the device of Bi. Griffin and Bi are analogous art related to mobile device using virtual keyboard for text entry. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would provide an intuitive way for users to view the alphanumeric character they selected on a touch screen (Griffin, paragraph [0005]). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Plowman et al. (US Pub. No. 2017/0330036 A1; Filing date 1/29/2015; Published date 11/6/2017).

Regarding claim 16, Bi teaches the mobile device of claim 1 above. Bi may not explicitly teach every aspect of wherein the touchscreen display is a virtual realty or augmented reality display and input device. WO 2017/075710 PCT/CA2016/051281- 22 – 
However, Plowman teaches wherein the touchscreen display is a virtual realty or augmented reality display and input device (Plowman, paragraph [0002], [0008], the touchscreen of a mobile device such as tablets can be used as display and input device for augmented reality).
Bi teaches tablet computers can have touchscreen as display and input device. Plowman further teaches a touchscreen of a mobile device can be used as display and input device for augmented reality. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the touchscreen of a tablet as display and input device for augmented reality as taught by Plowman to improve the device of Bi. Plowman and Bi are analogous art related to mobile device with touchscreen. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because such a combination would enrich user experience using a touchscreen (Plowman, paragraph [0002]). 
Response to Arguments
Applicant's arguments filed 9/21/2020 have been fully considered but they are not persuasive. 
Applicant argue on page 6-7 of the remarks regarding claim 1 that Bi do not teach the ability to provide a representation of a predicted word related to a first alphanumeric character that do not extend over a second alphanumeric character and applicant provide an example of elements 32A, 32B, and 32C that extend over multiple alphanumeric characters. 
Examiner respectfully disagrees, as presented in the previous office action in the rejection and response to arguments; Bi teach the argued limitation See Fig. 1 where the system display predicted word (32A, 32B, and 32C) related to first alphanumeric character “T” and do not extend over a second alphanumeric character “W”.  Examiner notes that a second alphanumeric character could be any character displayed and as long as the displayed predicted word do not overlap any second alphanumeric character, the claim limitation is met as the claim do not require the prevention of overlap between the predicted word and any alphanumeric character or any further details that specify a specific alphanumeric character. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., predicted word related to first alphanumeric character cannot be extended over any of the displayed characters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argue on page 8 of the remarks that claims 1-14 and 16-20 are allowable based on the previous arguments.
Examiner respectfully disagrees, the previous arguments were not persuasive for the reasons stated in the paragraph above in this “Response to Arguments” section in this office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent Application Publication No. 20170075431 filed by Nurijanyan See at least Fig. 1-4, ¶37, a suggestion bar could be displayed next to a keyboard where there is no overlapping between predicted words and the alphanumeric character.

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285.  The examiner can normally be reached on Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2142